19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 1 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 2 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 3 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 4 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 5 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 6 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 7 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 8 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                     Pg 9 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                    Pg 10 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                    Pg 11 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                    Pg 12 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                    Pg 13 of 14
19-24145-rdd   Doc 27   Filed 03/03/20 Entered 03/03/20 11:11:55   Main Document
                                    Pg 14 of 14
